OPINION
{¶ 1} On June 3, 2002, appellant, Ariel Mercado, Jr., pled guilty to burglary in the fourth degree via a bill of information. A sentencing hearing was held on July 8, 2002. By judgment entry filed July 12, 2002, the trial court sentenced appellant to sixteen months in prison.
 {¶ 2} Appellant filed an appeal and this matter is now before this court for consideration. Assignment of error is as follows:
                                    I {¶ 3} "The trial court erred as a matter of law when it imposed a prison sentence in excess of the shortest prison term authorized for the offense upon the appellant in violation of Ohio Revised Code Section2929.14."
                                    I {¶ 4} Appellant claims the trial court erred in imposing a prison sentence in excess of the minimum authorized. Appellant claims the trial court failed to make the required findings pursuant to R.C. 2929.14(B).
 {¶ 5} As appellant's counsel pointed out during oral argument, this assignment of error was briefed prior to the trial court ordering a corrected transcript of the proceedings pursuant to App.R. 9(E). Said order was filed on December 18, 2002. With the corrected transcript, this assignment of error and the issues presented therein are moot. T. at 3-7. Further, the trial court's July 12, 2002 judgment entry contains the requisite findings pursuant to R.C. 2929.14(B).
 {¶ 6} While conceding the assignment of error to be moot, appellant's counsel argued the record provided by the court reporter is so flawed, this court should consider reversal for resentencing at a minimum. We disagree. Although we concede transcript errors are bothersome, the trial court speaks through its record, in this case, the July 12, 2002 judgment entry, and we find no error in this record.
 {¶ 7} The sole assignment of error is denied.
 {¶ 8} The judgment of the Court of Common Pleas of Ashland County, Ohio is hereby affirmed.
By Farmer, J., Hoffman, P.J. and Edwards, J. concur.